DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1 – 3, 7 – 12 and 17 – 27. Claims 4 – 6 and 13 – 16 have been cancelled.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
Txhe specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 – 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the limitation “a windscreen wiper assembly” in line 1 and further recites the limitations “a first oscillating arm having a first base and a first pair of legs, and a second oscillating arm having a second base and a second pair of legs, wherein when said joint part is retained on said first oscillating arm, said resilient tongue is in the outward position and said first step is arranged to abut an edge of said first hole of said first oscillating arm, and when said joint part is retained on said second oscillating arm said resilient tongue is in the outward position and said second step is arranged to abut an edge of said second hole of said second oscillating arm in lines 5 – 8 and 10 – 14. It is unclear how a wiper device with a single joint part accommodates two different wiper arms as currently claimed by  kit is claimed to accommodate the various wiper arms.
Claims 18 – 27 are rejected as being dependents of rejected independent claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3 and 7 – 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Avasiloaie et al. (U. S. Patent Publication No. 2012/0060316 A1) in view of Coughlin (CA 2541641 A1), Ku (CN 202863398 U) as cited by Applicant and Depondt (U. S. Patent No. 9,616,855 B2).

    PNG
    media_image1.png
    394
    522
    media_image1.png
    Greyscale
Regarding independent claim 1, Avasiloaie teaches a windscreen wiper device (26) comprising a joint part (coupler, 72) having at least one resilient tongue (cantilever beam, 164), wherein said resilient tongue (164) is hingeable between an inward position (Fig. 11), and an outward position (Fig. 11),  wherein said resilient tongue (164) comprises a first step (Annotated Fig. 12 and a second step (168; Annotated Fig. 12), both of which extend above an upper surface of said tongue (164; Fig. 12) wherein said joint part (72) can be retained on an oscillating arm of a first type (34A; Paragraph [0035] Fig. 18) when said resilient tongue (164) is in the outward position (Figs 12 and 18) and wherein said joint part (72) can be retained on an oscillating arm of a second type (34B; Paragraph [0035]; Fig. 19) when said resilient tongue (164) is in the outward position (Figs. 12 and 19) and said second step (168) is arranged to abut an edge of a hole (Fig. 19) of an oscillating arm of a second type (Fig. 19) facing towards a free end thereof (Fig. 19) and wherein said joint part can be released from the oscillating arm of the first type of the oscillating arm of the second type when said resilient tongue (164) is in the inward position (to release the oscillating arm of the first type or second type, the cantilevered bean, 164 is pushed inward thus is in an “inward position’); wherein said joint part (72) has an at least substantially U-shaped cross-section  at a location of its attachment to a connecting device (Fig. 13), wherein at least one leg (flange, 148) of said U-shaped cross-section of said joint part (72) comprises an attaching lug (terminal end, 150) arranged to snappingly engage (Paragraph [0055]) a corresponding leg of the oscillating arms of the first type (34A) and the second type (34B), wherein said attaching lug (50) comprises a protrusion (barb, 152), wherein said protrusion (152) is arranged to snap behind said corresponding leg of the oscillating arms of the first type and the second type (Paragraph [0055]).
Avasiloaie does not explicitly teach said first step is arranged to abut an edge of a hole of an oscillating arm of a first type facing towards a free end thereof; wherein the oscillating arm of the first type and the oscillating arm of the second type mutually differ in a distance between legs of the oscillating arms (Figs. 19 and 20);  a protrusion extending laterally inwardly, and wherein said attaching lug is 
Coughlin, however, teaches a first (528) and second step (527) and said first step (528) is arranged to abut an edge of a hole (passage, 540) of an oscillating arm of a first type (Fig. 10) facing towards a free end thereof (Fig. 10).

    PNG
    media_image2.png
    221
    483
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper device of Avasiloaie to include a first and second step, both of which extend above an upper surface of said tongue, as taught by Coughlin, to enable a wiper that can be coupled to wiper arms having different specifications, thus saving on manufacturing.
Ku, further, teaches the oscillating arm (arm, 19 – 19mm) of the first type (Fig. 4) and the oscillating arm (arm, 16 – 16mm) of the second type (Fig. 6) mutually differ in a distance between legs of the oscillating arms (Abstract; Paragraphs [0060] and [0061]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper device of Avasiloaie to include the oscillating arm of the first type and the oscillating arm of the second type mutually differ in a distance between legs of the U-shaped cross-section of said oscillating arms, as taught by Ku, to enable a wiper that can be coupled to wiper arms having different specifications, thus saving on manufacturing.
Lastly, Depondt teaches the attaching lug (34a) comprising a protrusion (Annotated Fig. 5a) extending laterally inwardly (Annotated Fig. 5a), and wherein said attaching lug (34a) is hingeable between a downward position wherein said joint part can be released from the oscillating arms of the first type (Col. 5, lines 11 – 37) and the second type (Col. 5, lines 43 – 67), and an upward position, wherein 

    PNG
    media_image3.png
    352
    580
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper device of Avasiloaie to include a protrusion extending laterally inwardly, and wherein said attaching lug is hingeable between a downward position wherein said joint part can be released from the oscillating arms of the first type and the second type, and an upward position, wherein said joint part can be retained on the oscillating arms of the first type and the second type, as taught by Depondt, to enable a wiper that can be coupled to wiper arms having different specifications, thus saving on manufacturing.
Regarding claim 2, Avasiloaie, as modified, teaches the windscreen wiper device (26) wherein said second step extends above of said first step (Annotated Fig. 12).  
Regarding claim 3, Avasiloaie, as modified, teaches all of the elements of claim 1 as discussed above.
Avasiloaie does not explicitly teach the windscreen wiper device wherein a distance between the legs of the oscillating arm of the first type is 22 mm, and wherein a distance between the legs of the oscillating arm of the second type is 19 mm.  
Avasiloaie teaches different type wiper arm varying in the distance between the legs. Further Avasiloaie teaches one advantage of the present invention is that it provides a universal coupler for a beam blade windshield wiper assembly that is adapted to releasably engage several different wiper arm 
Although Avasiloaie does not explicitly teach first distance is 22 mm, and the second distance is 19 mm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper device of Avasiloaie to explicitly include a first distance is 22 mm, and the second distance is 19 mm since such a modification would have involved a mere change in the size of a component or in this case, just reciting the size of said components. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Lastly, the specification fails to recite the criticality of said different sizes and teaches a universal joint part, as further taught by Avasiloaie.
Regarding claim 7, Avasiloaie, as modified, teaches the windscreen wiper device (26) wherein said joint part (72) comprises a cam (cam, 154), and wherein said cam (154) and said attaching lug (150) are arranged to longitudinally retain between them the legs of the oscillating arm of the first type (Fig. 18).  
Regarding claim 8, Avasiloaie, as modified, teaches the windscreen wiper device (26) wherein said connecting device (68) comprises a cam (Fig. 5), and wherein said cam and said attaching lug are arranged to longitudinally retain between them the legs of the oscillating arm of the second type (Fig. 3). 
Apphi. No.: Not Yet Assigned Regarding claim 9, Avasiloaie, as modified, teaches all of the elements of claim 1 as discussed above.
Avasiloaie does not explicitly teach the windscreen wiper device wherein each leg of the oscillating arms of the first type and the second type comprises clamping members engaging around longitudinal sides of said joint part that face away from each other.  
Coughlin, however, teaches the windscreen wiper device wherein each leg of the oscillating arms of the first type (legs of arm, 256) and the second type (284) comprises clamping members (266) engaging around longitudinal sides of said joint part (274) that face away from each other (Fig. 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper device of Avasiloaie to include the windscreen wiper device wherein y from each other, as taught by Coughlin, to provide a secure connection to the joint part thus avoiding breakage.
Regarding claim 10, Avasiloaie, as modified, teaches all of the elements of claim 1 as discussed above.
Avasiloaie does not explicitly teach the windscreen wiper device wherein said joint part is made of plastic.  
Ku, however, teaches the windscreen wiper device wherein said joint part is made of plastic (Paragraph [0058]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper device of Avasiloaie to include the joint part is made of plastic, as taught by Ku, to provide a cost effective way to manufacture the wiper components. 
Regarding claim 12, Avasiloaie, as modified, teaches the windscreen wiper device (26) wherein said joint part (72) has an at least substantially U-shaped cross- section at the location of its attachment to a connecting device (Fig. 12), and wherein each leg (144) of said U- shaped cross- section is provided with a recess (188) provided coaxially with said pivot axis (Fig. 12).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Avasiloaie et al. (U. S. Patent Publication No. 2012/0060316 A1) in view of in view of Coughlin (CA 2541641 A1), Ku (CN 202863398 U) as cited by Applicant, Depondt (U. S. Patent No. 9,616,855 B2) and Beelan (WO 2005/039944 A1).
Regarding claim 11, Avasiloaie, as modified, teaches all of the elements of claim 17 as discussed above.
Avasiloaie further teaches the windscreen wiper device (26) wherein said joint part (72) is detachably connected to a connecting device (70). 
Avasiloaie does not teach the windscreen wiper device wherein said joint part is detached by pivotally engaging protrusions of said connecting device at the location of said pivot axis into recesses provided in said joint part. 


    PNG
    media_image4.png
    608
    674
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper device of Avasiloaie to include said joint part is detached by pivotally engaging protrusions of said connecting device at the location of said pivot axis into recesses provided in said joint part, as taught by Beelan, to firmly anchored the wiper blade and enabling a secure connection to the wiper blade thus avoiding breakage.

Claims 17 – 20, 23 – 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Avasiloaie et al. (U. S. Patent Publication No. 2012/0060316 A1) in view of in view of Coughlin (CA 2541641 A1) and Ku (CN 202863398 U) as cited by Applicant.
Regarding independent claim 17, Avasiloaie teaches a windscreen assembly (26; Fig. 2) comprising: a joint part (72) having at least one resilient tongue (164), wherein said resilient tongue (164) is hingeable between an inward position (tongue 164 is flexible , so when pushed in, it is in an “inward position”) and an outward position (Fig. 11), wherein said resilient tongue (164) comprises a first step and a second step (Annotated Fig. 12) both of which extend above an upper surface of said tongue (164; Fig. 12); a first oscillating arm (34A; Fig. 18; Paragraph [0035]) having a first base (top surface of 34A)  and a 
Avasiloaie does not teach said second pair of legs are spaced apart by a second distance different from the first distance; when said joint part is retained on said second oscillating arm, said resilient tongue is in the outward position and said second step is arranged to abut an edge of said second hole of said second oscillating arm.  
Ku, however, teaches the oscillating arm (arm, 19 – 19mm) of the first type (Fig. 4) and the oscillating arm (arm, 16 – 16mm) of the second type (Fig. 6) mutually differ in a distance between legs of the oscillating arms (Abstract; Paragraphs [0060] and [0061]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper device of Avasiloaie to include the oscillating arm of the first type and the oscillating arm of the second type mutually differ in a distance between legs of the U-shaped cross-section of said oscillating arms, as taught by Ku, to enable a wiper that can be coupled to wiper arms having different specifications, thus saving on manufacturing.
Further, Coughlin teaches a first base (458 of arm 456) and second base (58 of arm 56); said first base (458) includes a first hole (540) and when said joint part (72) is retained on said first oscillating arm (456), said resilient tongue (494) is in the outward position and said first step (528) is arranged to abut an edge of said first hole (540) of said first oscillating arm (456; Fig. 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper device of Avasiloaie to include a first base includes a first hole and when said joint part is retained on said second oscillating arm, said resilient tongue is in the outward 
Regarding claim 18, Avasiloaie, as modified, teaches the windscreen wiper assembly (26) wherein said second step (168) extends above said first step (Annotated Fig. 12).  
Regarding claim 19, Avasiloaie, as modified, teaches all of the elements of claim 17 as discussed above.
Avasiloaie teaches different type wiper arm varying in the distance between the legs. Further Avasiloaie teaches one advantage of the present invention is that it provides a universal coupler for a beam blade windshield wiper assembly that is adapted to releasably engage several different wiper arm attachment members, thereby reducing the need for several different windshield wiper assemblies at the OEM level.
Avasiloaie does not explicitly teach first distance is 22 mm, and the second distance is 19 mm, however,   it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper device of Avasiloaie to explicitly include a first distance is 22 mm, and the second distance is 19 mm since such a modification would have involved a mere change in the size of a component or in this case, just reciting the size of said components. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Lastly, the specification fails to recite the criticality of said different sizes and teaches a universal joint part, as further taught by Avasiloaie.
Regarding claim 20, Avasiloaie, as modified, teaches the windscreen wiper assembly (26) wherein: said joint part (72) has an at least substantially U-shaped cross-section at a location of its attachment to a connecting device (Fig. 13); at least one leg (148) of said U-shaped cross-section of said joint part (72) comprises an attaching lug (150); when said joint part (72) is retained on said first oscillating arm (34A), said attaching lug (150) is arranged to snappingly engage one of said first pair of legs (legs of arm 34A; Paragraph [0055]) and when said joint part (72) is retained on said second 
Regarding claim 23, Avasiloaie, as modified, teaches the windscreen wiper assembly (26) wherein said joint part (72) comprises a cam (cam surface 154), and wherein said cam (154) and said attaching lug (150) are arranged to longitudinally retain between them said first pair of legs or said second pair of legs (legs of both arms, 34A and 34B; Paragraph [0055]).  
Regarding claim 24, Avasiloaie, as modified, teaches all of the elements of claim 17 as discussed above.
Avasiloaie does not teach the windscreen wiper device wherein each of said pair of first legs comprises clamping members engaging around longitudinal sides of said joint part that face away from each other, and wherein each of said pair of second legs comprises clamping members engaging around longitudinal sides of said joint part that face away from each other.  
Coughlin, however, teaches the windscreen wiper device wherein each of said pair of first legs (legs of arm, 256) comprises clamping members (266) engaging around longitudinal sides of said joint part (274) that face away from each other (Fig. 7), and wherein each of said pair of second legs (284) comprises clamping members (face of 284) engaging around longitudinal sides of said joint part (272) that face away from each other (Fig. 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper device of Avasiloaie to include each of said pair of first legs comprises clamping members engaging around longitudinal sides of said joint part that face away from each other, and wherein each of said pair of second legs comprises clamping members engaging around longitudinal sides of said joint part that face away from each other, as taught by Coughlin, to provide a secure connection to the joint part thus avoiding breakage.
Regarding claim 25, Avasiloaie, as modified, teaches all of the elements of claim 17 as discussed above.
Avasiloaie does not explicitly teach the windscreen wiper device wherein said joint part is made of plastic.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper device of Avasiloaie to include the joint part is made of plastic, as taught by Ku, to provide a cost effective way to manufacture the wiper components. 
Regarding claim 27, Avasiloaie, as modified, teaches the windscreen wiper assembly (26) herein said joint part (72) has an at least substantially U-shaped cross-section at the location of its attachment to a connecting device (70; Fig. 13), and wherein each leg (144) of said U-shaped cross-section is provided with a recess provided coaxially with said pivot axis.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Avasiloaie et al. (U. S. Patent Publication No. 2012/0060316 A1) in view of Coughlin (CA 2541641 A1), Ku (CN 202863398 U) as cited by Applicant and Depondt (U. S. Patent No. 9,616,855 B2).
Regarding claim 21, Avasiloaie, as modified, teaches all of the elements of claim 20 as discussed above.
Avasiloaie further teaches wherein said attaching lug (150) comprises a protrusion (152).
Avasiloaie does not teach the windscreen wiper device wherein said attaching lug comprises a protrusion extending laterally inwardly, and wherein said attaching lug is hingeable between a downward position, wherein said joint part can be released from said first 4Application No. 15/321,941Response Dated: July 3, 2020Response to Final Office Action of April 3, 2020oscillating arm or said second oscillating arm, and an upward position, wherein said joint part can be retained on said first oscillating arm or said second oscillating arm.
Depondt, however, teaches the attaching lug (34a) comprising a protrusion (Annotated Fig. 5a) extending laterally inwardly (Annotated Fig. 5a), and wherein said attaching lug (34a) is hingeable between a downward position wherein said joint part can be released from said first oscillating arm (Col. 5, lines 11 – 37) or of said second oscillating arm (Col. 5, lines 43 – 67), and an upward position, wherein said joint part can be retained on the first oscillating arm (Col. 5, lines 11 – 37) or said second oscillating arm (Col. 5, lines 43 – 67).

    PNG
    media_image3.png
    352
    580
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper device of Avasiloaie to include a protrusion extending laterally inwardly, and wherein said attaching lug is hingeable between a downward position, wherein said joint part can be released from said first 4Application No. 15/321,941 Response Dated: July 3, 2020 Response to Final Office Action of April 3, 2020 oscillating arm or said second oscillating arm, and an upward position, wherein said joint part can be retained on said first oscillating arm or said second oscillating arm, as taught by Depondt, to enable a wiper that can be coupled to wiper arms having different specifications, thus saving on manufacturing.
Regarding claim 22, Avasiloaie, as modified, teaches all of the elements of claim 20 as discussed above.
Avasiloaie further teaches the windscreen wiper device (26) wherein said attaching lug (150) comprises a protrusion (152) and wherein said attaching lug (150) can be pushed in and out in longitudinal direction between an inward position (attaching lugs, 150 extend from flanges 148 and can be presses in in longitudinal direction between an inward position to release wiper arms), wherein said joint part (72) can be released from said first oscillating arm (34A) or said second oscillating arm (34B), and an outward position, wherein said joint part (72) can be retained on said first oscillating arm or said second oscillating arm (attaching lugs, 150 extend from flanges 148 and can be released in longitudinal direction between an inward position to retain wiper arms).  
Avasiloaie does not teach said protrusion extending laterally inwardly.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper device of Avasiloaie to include said protrusion extending laterally inwardly, as taught by Depondt, to enable a wiper that can be coupled to wiper arms having different specifications, thus saving on manufacturing.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Avasiloaie et al. (U. S. Patent Publication No. 2012/0060316 A1) in view of in view of Coughlin (CA 2541641 A1), Ku (CN 202863398 U) as cited by Applicant and Beelan (WO 2005/039944 A1).
Regarding claim 26, Avasiloaie, as modified, teaches all of the elements of claim 17 as discussed above.
Avasiloaie further teaches the windscreen wiper device (26) wherein said joint part (72) is detachably connected to a connecting device (70). 
Avasiloaie does not teach teaches the windscreen wiper device wherein said joint part is detached by pivotally engaging protrusions of said connecting device at the location of said pivot axis into recesses provided in said joint part. 
Beelan, however, teaches the windscreen wiper device (Fig. 2) wherein said joint part (36) is detached by pivotally engaging protrusions (40) of said connecting device (92) at the location of said pivot axis (axis about 42) into recesses (42) provided in said joint part (38). 

    PNG
    media_image4.png
    608
    674
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper device of Avasiloaie to include said joint part is detached by pivotally engaging protrusions of said connecting device at the location of said pivot axis into recesses provided in said joint part, as taught by Beelan, to firmly anchored the wiper blade and enabling a secure connection to the wiper blade thus avoiding breakage.
Response to Arguments
Applicant’s arguments with respects to rejected claims 1 – 3 and 7 – 12 under 35 USC 112(b) have been considered and are persuasive; therefore the rejection is withdrawn. 
Applicant’s arguments with respects to rejected claims 1 – 3, 7 – 12 and 17 – 27 under 35 USC 103 have been considered and are not persuasive; therefore the rejection is maintained. 
Applicant argues that neither Avasiloaie nor Coughlin disclose or suggest more than one step arranged to abut and edge of a hole of an oscillating arm and that the oscillating arms in these references do not mutually differ in a distance between legs of the oscillating arms.
Examiner disagrees with the arguments presented. As Applicant has acknowledged in the arguments presented, the wiper arms are not part of the windscreen wiper device so Applicant’s arguments are moot since both Avasiloaie and Coughlin teach a windscreen wiper device each 
Applicant’s arguments with respects to amended claims 1 – 3, 7 – 12 and new claims 17 – 27 under 35 USC 103 have been fully considered, however, after further consideration and as necessitated by the amendments presented, a new ground of rejection is made. Avasiloaie, as modified, remains applicable to teaching the structural limitation of the instant application 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
4Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723